IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20555
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN MANUEL GONZALEZ-
SALAZAR,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CR-66-1
                       --------------------
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Manuel Gonzalez-Salazar argues that the district court

clearly erred in enhancing his offense level pursuant to U.S.S.G.

§ 3B1.1 based on Gonzalez’ organizational or leadership role in

an illegal-alien smuggling organization.    He argues that the

presentence report (PSR) contained only conclusional statements

and did not contain specific facts showing his leadership role in

the organization.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20555
                                  -2-

     The Sentencing Guidelines provide for a four-level upward

adjustment of the defendant’s offense level if a defendant is an

organizer or leader of criminal activity involving five or more

participants.    See U.S.S.G. § 3B1.1(a).   The district court’s

determination of a defendant’s role in the offense is a finding

of fact that is reviewed for clear error.     See United States v.

Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998).

     We conclude that there is plausible evidence in the PSR to

support the district court’s determination and, thus, it was not

clearly erroneous.     United States v. Parker, 133 F.3d 322, 329-

330 (5th Cir. 1998).    The evidence in the PSR reflected that

there were more than five individuals involved in the smuggling

activity and that Gonzalez recruited participants and instructed

them with regard to the manner in which the operation was to be

carried out.    The items discovered during the search of the

Gonzalez apartment also indicated that the Gonzalezes controlled

the tools used in the course of the smuggling operation.

     Based on the unrebutted evidence in the PSR, the district

court’s determination that Gonzalez held a leadership role in the

criminal activity was not clearly erroneous.     United States v.

Lage, 183 F.3d 374, 383 (5th Cir. 1999), cert. denied, 528 U.S.

1163 (2000).    The sentence is AFFIRMED.